MEMORANDUM OPINION

                                               No. 04-07-00768-CV

                                    IN THE INTEREST OF E.D., et al.,
                                               Children

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-PA-00954
                            Honorable Janet P. Littlejohn, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: January 28, 2009

AFFIRMED

           This is an appeal concerning the trial court’s termination of Appellants Terrick, Lashonda

and Alexander’s parental rights to children E.D., T.A. and A.W. 1                          Terrick, Lashonda and

Alexander’s court-appointed appellate attorneys each filed a brief containing a professional

evaluation of the record and demonstrating that there are no arguable grounds to be advanced

regarding their respective clients. Each counsel concluded that the appeal is without merit

regarding their client. The briefs meet the requirements of Anders v. California, 386 U.S. 738



1
        To protect the privacy of the parties in this case, we identify the children by their initials and the children’s
mother, presumed father and alleged father by their first names only. See TEX. FAM. CODE ANN. § 109.002(d)
(Vernon 2002).
                                                                                      04-07-00768-CV


(1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San

Antonio May 21, 2003, no pet.) (applying Anders procedure in appeal from termination of

parental rights).

        Each appellate counsel provided their respective clients with a copy of their appellate

brief, and advised their clients of his or her right to examine the record and to file a pro se brief.

No pro se brief has been filed. After reviewing the record, we agree that the appeals are

frivolous and without merit. The judgment of the trial court is, therefore, affirmed. Furthermore,

we grant counsels’ motions to withdraw.


                                                  Rebecca Simmons, Justice




                                                 -2-